DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for nonalcoholic steatohepatitis (NASH), fatty liver disorder, cirrhosis, liver failure, amyotrophic lateral sclerosis, paroxysmal nocturnal hemoglobinuria (PNH), C3 glomerulopathy and atypical hemolytic uremic syndrome, does not reasonably provide enablement for ophthalmic disorder, cardiovascular disease or respiratory diseases.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  The nature of the instant invention has claims, which embrace substituted macrocyclic compounds.
HOW TO USE: Claims 1-12 are drawn to the method for the treatment of a complement factor D mediated disorder involving an inhibitor of the complement system.  Any evidence presented must be commensurate in scope with the claims and must clearly demonstrate the effectiveness of the claimed compounds.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  The scope of claims 1-14 includes diseases and/or conditions not even known at this time, which may be associated with the complement system.  While the treatment of nonalcoholic steatohepatitis (NASH), fatty liver disorder, cirrhosis, liver failure, amyotrophic lateral sclerosis, C3 glomerulopathy, paroxysmal nocturnal hemoglobinuria (PNH) and atypical hemolytic uremic syndrome has been linked with complement factor D inhibition the art does not recognize use of such broad-based drugs for treating all disorders instantly embraced.
The treatment of ophthalmic disorder, cardiovascular disease or respiratory disease generally cannot possibly be considered enabled.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts: “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Liebel-Flarsheim Co. v. Medrad, Inc. 481 F.3d 1371, 82 USPQ2d 1113; Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008). 
The analysis for example with respect to cardiovascular diseases is as follows:
(A) Breadth of claims. 
(a) Scope of the compounds.  The instant claims encompass millions of compounds with a macrocyclic scaffold with a variety of substituents at various positions.
(b) Scope of the diseases covered.  The instant claims are drawn to a method of treating any and all cardiovascular disorders.  Cardiovascular disorders embrace a vast array of problems, some of which are contradictory to others.  This covers various forms of endocarditis, including verrucous, atypical verrucous (Libman-Sacks) Non-bacterial thrombotic - NBTE (marantic), bacterial, viral, and rickettsial endocarditis.  It covers different forms of atresia, including tricuspid atresia without TGV, pulmonic valvular atresia and aortic atresia.  It includes assorted cardiomyopathies, including restrictive cardiomyopathy, peripartum cardiomyopathy, hypertrophic cardiomyopathy, and congenital cardiomyopathy.  It embraces various forms of aortic Stenosis, including valvular aortic Stenosis, idiopathic hypertrophic sub-aortic stenosis (IHSS), subvalvular aortic stenosis, and supravalvular aortic stenosis.  There are all kinds of miscellaneous syndromes, including subclavian steal syndrome, Eisenmenger syndrome, mitral valve prolapse (Barlow) syndrome, Aortic arch syndrome, scimitar syndrome, hypoplastic left heart syndrome, Lutembacher syndrome, and superior vena cava syndrome.  It covers various forms of hypertension, including primary (idiopathic) pulmonary hypertension, neonatal pulmonary venous hypertension and pulmonary hypertension.  It includes aortic aneurysms, including both thoracic and abdominal, as well as mycotic aneurysm.  It covers various types of arrhythmias and atrial fibrillation.  It covers elevated blood levels of triglycerides, of total cholesterol or of LDL cholesterol, and hyperlipoproteinaemias.  It covers different forms of ischaemic heart disease including congestive heart failure and myocardial infarction.  It covers a vast array of structural defects such as atrial septal defect (ASD), aorticopulmonary window, egg-on-its-side heart, gooseneck deformity, endocardial cushion defect, arc of Buehler, arc of Riolan, truncus arteriosus, Ebstein's Malformation, azygos continuation of interrupted IVC, Atrioventricular Canal, ventricular septal defect (VSD), abdominal aortic coarctation, aortic pseudo-coarctation, complete endocardial cushion defect, Hypoplastic Left Heart, patent ductus arteriosus (PDA), congenital absence of pulmonary valve, aortic coarctation partial endocardial cushion defect, Single Ventricle, box-like heart, pulmonary sling, Left Ventricle to Right Atrial Shunt, total anomalous pulmonary venous return (TAPVR), partial anomalous pulmonary venous return (PAPVR), and transposition of the great vessels.  It covers certain peripheral vascular disorders, such as deep-vein thrombosis and thrombophlebitis and assorted cerebral vascular diseases including migraine.  There is hypotension, which can arise from all sorts of other problems.  There are a number of different forms of vasculitis, including Churg-Strauss vasculitis, consecutive vasculitis, granulomatous vasculitis of central nervous system, hypersensitivity vasculitis,  (called also allergic or leukocytoclastic vasculitis or leukocytoclastic angiitis which arises from hypersensitivity to an antigenic stimulus), hypocomplementemic vasculitis, isolated vasculitis of central nervous system, nodular vasculitis, overlap vasculitis (polyangiitis overlap syndrome), pulmonary vasculitis including Wegener's granulomatosis, rheumatoid vasculitis, segmented hyalinizing vasculitis (livedo vasculitis), Polyarteritis nodosa, and urticarial vasculitis.  There are also specific forms of arteritis, including coronary arteritis, equine viral arteritis, giant cell arteritis (cranial, granulomatous, or temporal arteritis or Horton's disease), infantile arteritis, infectious arteritis, arteritis obliterans (endarteritis obliterans), rheumatic arteritis, syphilitic arteritis, Takayasu's arteritis (aortic arch, or brachiocephalic arteritis or  Martorell's syndrome or pulseless disease), tuberculous arteritis, endarteritis obliterans, arteritis umbilicalis, and  verminous mesenteric arteritis.  There are different forms of Vascular dementia, including multi-infarct dementia (MID), Binswanger's Disease and Arteriosclerotic Dementia.  There is a huge collection of other cardiovascular problems, including thymoma (invasive and non-invasive), admixture lesion, left ventricular hypertrophy, tortuous aorta, aortic laceration pulmonary artery sarcoma, aortic regurgitation, pneumomediastinum (Spontaneous and traumatic), middle mediastinal mass, posterior mediastinal mass, Uhl disease, right ventricular hypertrophy, cardiac rhabdomyoma, acute aortic dissection, pericardial cyst, carotid artery bruit, pulmonary embolism, venous angioma, varicose veins and spider veins, congenital heart disease, pericardial effusion, tetralogy of Fallot, coronary artery calcification, endocardial fibroelastosis, fibromuscular dysplasia (FMD), thromboangiitis obliterans (Buerger disease), left or right ventricular volume overload, situs inversus, neonatal heart failure, myocarditis, arteriosclerosis, atherosclerosis, stroke and many others. 

(B) The nature of the invention and predictability in the art:
The invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).

(C) Direction or Guidance:
That provided is very limited.  The dosage range information, found on pages 95 of the Specification gives about 0.01 mg to about 2000 mg, which is very broad.  Moreover, this is generic, the same for the many disorders covered by the specification.  Thus, there is no specific direction or guidance regarding a regimen or dosage effective specifically for any and all cardiovascular disorders, as well as respiratory diseases and ophthalmic diseases.

(D) State of the Prior Art:
These compounds are substituted indazoles of any kind have been used for inhibiting or treating any and all cardiovascular diseases. 

(E) Working Examples:
The invention is drawn to a method of treating one or more cardiovascular disorders.  There are no working examples or even animal models, in the Specification drawn to this utility to support the use of substituted macrocyclic compound to treat any and all cardiovascular disorders. 

(F) Skill of those in the art:
These diseases and disorders disclosed in the Specification on pages 109-119 cannot be treated generally by any one drug.  These are all different diseases and disorders, which occur at different locations and by different modes of action in the body.  
	 
(G) The quantity of experimentation needed:
Owing especially to factors A, C, E and F, the amount of experimentation is expected to be high.
(7) The quantity of experimentation needed: Given the fact that, historically, the development of new cancers drugs has been difficult and time consuming, and especially in view of factors 1 and 4 and 6, the quantity of experimentation needed is expected to be great.
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.
In view of the lack of direction provided in the specification regarding starting materials, the lack of working examples, and the general unpredictability of chemical reaction, it would take an undue amount of experimentation for one skilled in the art to make the claimed compounds and therefore practice the invention.  To be enabling, the specification of a patent must teach those skilled in the art how to make and use the scope of the claimed invention without undue experimentation.  The applicants' are not entitled to preempt the efforts of others.  The test for determining compliance with 35 U.S.C. § 112, is whether the applicants have clearly defined their invention.
Where the utility is unusual or difficult to treat or speculative, the examiner has authority to require evidence that tests relied upon are reasonably predictive of in vivo efficacy by those skilled in the art. See In re Ruskin, 148 USPQ 221; Ex parte Jovanovics, 211 USPQ 907; MPEP 2164.05(a).
Patent Protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.  Tossing out the mere germ of an idea does not constitute enabling disclosure.  Genentech Inc. v. Novo Nordisk 42 USPQ2d 1001.
As stated in the MPEP, 2164.08 ''[t]he Federal Circuit has repeatedly held that the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. ln re Wright, 999 F.2d 1557, 1561 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).  Nevertheless, not everything necessary to practice the invention need be disclosed. In fact, what is well known is best omitted. In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991). AII that is necessary is that one skilled in the art be able to practice the claimed invention, given the Ievel of knowledge and skill in the art. Further the scope of enablement must only bear a reasonable correlation to the scope of the claims. See, e.g., In re Fisher, 427 F.2d 833, 839,166 USPQ 18, 24 (CCPA 1970). As concerns the breadth of a claim relevant to enablement, the only relevant concern should be whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims. In re Moore, 439 F.2d 1232, 1236, 169 USPQ 236, 239 (CCPA 1971). See also Plant Genetic Sys., N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003) (alleged pioneer status of invention irrelevant to enablement determination.''

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The following reasons apply:
Claim 1 and claims dependent thereon are vague and indefinite in that it is not known what is meant by the moiety in the definition of R6 which is not valence satisfied, i.e. JC(CH2)2F.
Claim 20 recites the limitation "pharmaceutical" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA L COLEMAN whose telephone number is (571)272-0665. The examiner can normally be reached Mon-Fri 10-6 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA L COLEMAN/Primary Examiner, Art Unit 1624